

116 HR 5442 IH: Lowest Price for Patients Act
U.S. House of Representatives
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5442IN THE HOUSE OF REPRESENTATIVESDecember 16, 2019Ms. Porter (for herself and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XXVII of the Public Health Service Act and title XVIII of the Social Security Act to
			 require pharmacies to disclose any differential between the cost of a
			 prescription drug based on whether certain individuals use prescription
			 drug coverage to acquire such drug, and for other purposes.
	
 1.Short titleThis Act may be cited as the Lowest Price for Patients Act . 2.Requirement for pharmacies to disclose any differential between the cost of a prescription drug based on whether certain individuals use prescription drug coverage to acquire such drug (a)Enrollees of prescription drug coverage under a group health plan or a health insurance issuer offering group or individual health insurance coverageSection 2729(a) of the Public Health Service Act (42 U.S.C. 300gg–29(a)) is amended—
 (1)in paragraph (1)— (A)by striking not restrict, directly or indirectly, and inserting provide that; and
 (B)by striking from informing (or penalize such pharmacy for informing) and inserting inform; and (2)in paragraph (2)—
 (A)by striking ensure and inserting provide; (B)by striking does not, with respect to such plan or coverage, restrict, directly or indirectly, and inserting requires under such contract that; and
 (C)by striking from informing (or penalize such pharmacy for informing) and inserting inform. (b)Enrollees of prescription drug coverage under a prescription drug plan or MA–PD planSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended—
 (1)by redesignating the subsection (m) as inserted by section 6063(c) of the SUPPORT for Patients and Communities Act as subsection (n); and
 (2)by adding at the end the following new subsection:  (o)Pharmacy disclosure of the price of a drug for an enrollee using and not using prescription drug coverageFor plan year 2020 and each subsequent plan year, a PDP sponsor and a Medicare Advantage organization offering a prescription drug plan or MA–PD plan under a contract with an entity that provides pharmacy benefits management services on behalf of such MA–PD plan shall provide that each pharmacy that dispenses a coverage part D drug shall inform an enrollee of any differential between—
 (1)the price of the drug for an individual that is an enrollee under such prescription drug plan or MA–PD plan (as the case may be) using such plan; and
 (2)the price of the drug for such individual described in paragraph (1) without using such plan. . 